PER CURIAM: *
Appealing the judgment in a criminal case, Carlos Trejo-Dominguez raises an argument that is now foreclosed by United States v. Gonzalez-Longoria, 831 F.3d 670 (6th Cir. 2016) (en banc), petition for cert. filed (Sept. 29, 2016) (No. 16-6259). Trejo also contends that the district court erred by entering judgment reflecting a conviction under 8 U.S.C. § 1326(b)(2), but the judgment actually reflects the appropriate conviction under § 1326(b)(1). Accordingly, the government’s unopposed motion for summary affirmance is GRANTED, and the judgment of the district court is AFFIRMED. The government’s alternative motion for an extension of time to file a brief is DENIED as moot.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.